IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 128 DB 2016 (No. 79 RST 2016)
                                            :
                                            :
LEONARD DONALD JACKSON, II                  : Attorney Registration No. 210196
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 20th day of October, 2016, the Report and Recommendation of

Disciplinary Board Member dated October 11, 2016, is approved and it is ORDERED

that Leonard Donald Jackson, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.